Case 1:18-cv-24198-JEM Document 119 Entered on FLSD Docket 08/16/2019 Page 1 of 1




                              UNITED STATESbISTRICTCOURTFOR T/E
                                  SOUTHERN DISTRICT OF FLORIDA
                                            M'IA M ID IV ISION
                                C ase N um ber:18-24198-C IV-M A RTIN EZ

   G OV ERN M EN T EM PLOY EES
   INSURANCE COM PANX eta1.,
          Plaintifo ,



  A & C M ED ICA L CEN TER
  SERVICES,COlkP,etal.,

          Defendants.                     ,
                                         /

              O R DE R D EN YIN G W IT H O UT PR EJUD ICE M O TIO N TO SEVE R

          THIS M ATTER is before the Courton the m otion to sever filed by D efendants Care and

   Services Rehabilitation,Inc.and Vivek Vijay Tirmal,M .D.(ECF No.432.After carefully
  consideringthemotion,theresppnseinopposition EECFNo.532,thereply (ECFNo.622,andthe
  record,theCourt,in itsdiscretion,deniesthemotionwithoutprejudice.Ifpracticalissuesarise
   attrial,-then the Courtw illaddress those concem s atthattim e.

          DONEANDORDEREDinCllambersatMiami,Florida,this (t
                                                         adayofAugust,2019.
                                                                     f   .


                                                       JO SE .M M W IN EZ
                                                       UN IT D STATES D ISTRICT JU D GE

  Copiesprovided to:
  A l1CounselofRecord
